Title: To James Madison from the Senate of Pennsylvania, 10 March 1813 (Abstract)
From: Pennsylvania Senate
To: Madison, James


10 March 1813. “AT any time this General Assembly would have hailed as a desirable event, your election to the chief magistracy of the Union. But in the present juncture, we cannot but consider your reelection to that office as most eminently auspicious to the peace and prosperity of our country.
“We rejoice that a just appreciation of your character has again placed you in the most elevated and honorable station which the world beholds. For, what, sir, is the brilliancy of a crown and the splendor of an imperial throne compared with the glory of that chair which rests on the love and voluntary suffrages of eight millions of free and independent souls.
“We contemplate your election with emotions of patriotic triumph because, in achieving it the power of faction with all its usual zeal, industry, eloquence, intrigue, and bribery, was compelled to yield to the ardor of patriotism and the omnipotence of principle.
“With the deepest sympathy and regret we view those calamities which are inseparable from the existence of war: which must subject you to painful and almost continual anxiety: and render more arduous the duties of your high and responsible station.
“But, sir, these calamities are not unconnected with circumstances calculated to dissipate gloom, to enliven and encourage. From the unparalleled achievements of our young, but enterprising, navy, you will derive much consolation, pleasure, and triumph. And those disasters, which our armies have sustained, instead of intimidating, embolden your constituents. They prompt them to the field. They inspire them with a just and mighty resentment which invigorates their march, sets at defiance, the privations, hardships, and perils, of military life, and is usually the precursor of victory and glory.
“Within the term for which you are elected we pleasingly anticipate a most vigorous prosecution of the war, and the establishment of a peace which will render the protection of our property and citizens, against British aggression, co-extensive with the ocean and the displays of the American flag. This expectation is not the offspring of a heated imagination, of blind attachment, or unreasonable passion. The councils of Virginia, the deliberations of Congress, the federal convention, the annals of diplomacy, and the administration for four years of the General Government, with united and commanding voice, assure us that our confidence in your political principles, your talents and integrity, is not and cannot be misplaced. This confidence precludes the necessity of suggesting a single measure for your adoption.
“While we pledge our property, our sacred honor, and our lives for the support of your wise and salutary measures, we most devoutly commend you to the guidance, the smiles, and the protection of the Supreme Ruler of the Universe, who is conspicuously the friend of American independence, and in whose hand are the destinies of the world.”
